NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             03-JUN-2022
                                             08:12 AM
                                             Dkt. 68 SO

             NO. CAAP-XX-XXXXXXX and NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                           CAAP-XX-XXXXXXX
                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
                  PHILIP BIKLE, Defendant-Appellant

       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                          PUNA DIVISION
                    (Case No. 3DTC-16-005744)

                                 and
                           CAAP-XX-XXXXXXX
                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
                  PHILIP BIKLE, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                          PUNA DIVISION
                    (Case No. 3DTI-16-016896)

                      SUMMARY DISPOSITION ORDER
     (By:    Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

            Self-represented Defendant-Appellant Philip Bikle
appeals from: (1) the "Judgment After Trial De Novo & Notice of
Entry of Judgment" entered by the District Court of the Third
Circuit, Puna Division, on April 12, 2019, in case 3DTI-16-016896
(Traffic Infraction Case); and (2) the "Judgment and Notice of
Entry of Judgment" entered by the District Court of the Third
Circuit, Puna Division, on April 12, 2019, in case 3DTC-16-005744
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(Traffic Crime Case).1       For the reasons explained below, we
affirm the judgments in both cases.
          On November 11, 2016, a Hawai#i County Police
Department (HCPD) police officer stopped a vehicle that did not
have a license plate, safety check sticker, or registration or
weight tax sticker. Bikle was the driver. He was unable to
produce a driver's license, vehicle registration, or proof of
motor vehicle insurance.
          The police officer issued two citations to Bikle:
(1) Notice of Traffic Infraction(s) no. 3DTI-16-016896
(Infraction Citation) for no vehicle license plate in violation
of Hawaii Revised Statutes (HRS) § 249-7, delinquent vehicle tax
in violation of HRS § 249-2, no certificate of inspection in
violation of HRS § 286-25, and no registration in vehicle in
violation of HRS § 286-47(3); and (2) Citation for Traffic Crimes
no. 3DTC-16-005744 (Criminal Citation), for driving motor vehicle
without valid driver's license in violation of HRS § 286-102 and
no motor vehicle insurance policy in violation of HRS § 431:10C-
104.
          Bikle contested both citations. In the Traffic
Infraction Case, the district court entered a judgment for the
State and against Bikle on all counts of the Infraction Citation
on December 29, 2016. Bikle requested a trial de novo under
Rule 19(a) of the Hawai#i Civil Traffic Rules (HCTR). In the
Traffic Crime Case, Bikle was arraigned on January 4, 2018. Over
the next two-and-a-half years, the district court held multiple
hearings addressing legal and procedural challenges made by Bikle
in both cases.
          A consolidated trial de novo for the Traffic Infraction
Case and trial for the Traffic Crime Case took place on March 1,
2019, and continued on April 12, 2019. On April 12, 2019, in the
Traffic Infraction Case, Bikle was found guilty of no vehicle


         1
             The Honorable Harry P. Freitas presided over the consolidated
trial.

                                       2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


license plate, delinquent vehicle tax, and no certificate of
inspection. The no registration in vehicle charge was dismissed.
In the Traffic Crime Case, Bikle was found guilty of Driving
Motor Vehicle Without Valid Driver's License and No Motor Vehicle
Insurance Policy. These appeals followed.2
          Bikle contends in both cases that he was not charged
within the statute of limitations and therefore the alleged
offenses were time-barred. The applicable statute for both cases
is HRS § 701-108 (2014). It provides, in relevant part:

           Time limitations.

                 . . . .

                 (2)   Except as otherwise provided in this section,
           prosecutions for other offenses are subject to the following
           periods of limitation:
                 . . . .

                 (f)   A prosecution for a petty misdemeanor or a
                       violation other than a parking violation must be
                       commenced within one year after it is committed.

                 . . . .
                 (5)   A prosecution is commenced either when an
           indictment is found or a complaint filed, or when an arrest
           warrant or other process is issued, provided that such
           warrant or process is executed without unreasonable delay.

(bold italics added). Bikle contends that his prosecution in
both cases commenced when he was arraigned, which in both cases
was more than one year after his traffic infractions and crimes
took place.




      2
             Bikle's opening briefs in both appeals fail to comply with
Rule 28(b)(4) of the Hawai#i Rules of Appellate Procedure. Nevertheless, to
promote access to justice the Hawai#i Supreme Court instructs that pleadings
prepared by self-represented litigants should be interpreted liberally, and
self-represented litigants should not automatically be foreclosed from
appellate review because they fail to comply with court rules. Erum v. Llego,
147 Hawai#i 368, 380-81, 465 P.3d 815, 827-28 (2020). We address Bikle's
points of error to the extent we can discern them.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Traffic Infraction Case

          HCTR Rule 6 provides:

          An action is commenced by serving the notice of infraction
          on the driver of a motor vehicle or by affixing the notice
          conspicuously to the vehicle.

          HCTR Rule 7 provides:

          The officer or some other person authorized by the issuing
          entity shall file the original of the notice of infraction
          with, or transmit an electronic copy of the notice of
          infraction to, the Traffic Violations Bureau or District
          Court in the circuit where the alleged infraction occurred,
          no later than ten (10) calendar days after the date the
          notice is issued.

"Officer" is defined as "[p]olice or other person authorized by
law to issue a notice of infraction." HCTR Rule 3.
          For purposes of HRS § 701-108, the Infraction Citation
was "other process" issued to Bikle. The prosecution of the
Traffic Infraction Case commenced when the HCPD officer served
the Infraction Citation on Bikle. Bikle's contention that the
statute of limitations barred his prosecution lacks merit.
Bikle's related argument that the Infraction Citation was invalid
because the police officer who issued it was "not licensed as an
attorney, nor does he work from the prosecutor's office" lacks
merit.
          Although not stated as a point of error, Bikle argues
that the Infraction Citation "could not possibly be construed as
conveying all of the elements of the offenses alleged and it
would be a violation of due process to allow such a vague
instrument to be used for 'informing' a defendant of the
allegations for which a defense must be prepared." HCTR Rule 9
provides, in relevant part:

          The notice of infraction is sufficient if it contains either
          a written description of or statutory designation for the
          infraction.




                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Infraction Citation contained the statutory
designation for each of Bikle's infractions. Bikle's due process
argument lacks merit.

          Traffic Crime Case

          The traffic crimes for which Bikle was charged were
petty misdemeanors or violations. Police officers are authorized
to issue citations for petty misdemeanors or violations. HRS
§ 803-6 (2014) provides, in relevant part:

                (b)   In any case in which it is lawful for a police
          officer to arrest a person without a warrant for a
          misdemeanor, petty misdemeanor or violation, the police
          officer may, but need not, issue a citation in lieu of
          [making an arrest] if the police officer finds and is
          reasonably satisfied that the person:

                (1)   Will appear in court at the time designated;
                (2)   Has no outstanding arrest warrants which would
                      justify the person's detention or give
                      indication that the person might fail to appear
                      in court; and

                (3)   That the offense is of such nature that there
                      will be no further police contact on or about
                      the date in question, or in the immediate
                      future.
                . . . .

                (d)   Where a citation has been issued in lieu of
          [arrest], the officer who issues the summons or citation may
          subscribe to the complaint:
                . . . .

                (2)   By declaration in accordance with the rules of
                      court.

          Bikle's Criminal Citation stated:

          COMPLAINT: The undersigned officer, on behalf of Plaintiff
          State of Hawai#i, declares under penalty of law that he/she
          has probable cause to believe and does believe that on the
          date, at the time, and under the conditions indicated, the
          named defendant did commit the criminal offense(s) noted
          below and that the same is true and correct to the best of
          his/her knowledge and belief.

This form of declaration complies with Appendix B of the Rules of
the District Courts of the State of Hawai#i.

                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For purposes of HRS § 701-108, the Criminal Citation
was "other process" issued to Bikle. The prosecution of the
Traffic Crime Case commenced when the HCPD officer issued the
Criminal Citation to Bikle on November 11, 2016 (the date the
offenses were committed). Bikle's contention that the statute of
limitations barred his prosecution lacks merit.
          Bikle raises five additional arguments in the Traffic
Crime Case:

          1.    "The [district court] Erred [sic] in
                conducting and establishing a prima facie
                case, and by not finding that, as a matter of
                law, the prosecution had failed to comply
                with the requirements of process for
                initiating a criminal case that caused
                harmful effects and injustice to [Bikle]."

          The Traffic Crime Case was called for arraignment and
plea on December 15, 2016. Bikle stated he was challenging
jurisdiction and wanted a bill of particulars. The district
court referred Bikle to the Office of the Public Defender and
continued the proceeding. Bikle argues:

          There were no valid charges against me and no proof of
          service of a summons and Judge Freitas should not have
          ordered me to appear after the December 15, 2016 hearing and
          he should not have required that I file a written motion to
          dismiss when the foundational pleadings for initiating a
          case against me had not even been filed, and this was
          pointed out to him on the record. This was a violation of
          the right to due process.

(citation to the record omitted). As explained above, the
Traffic Crime Case was properly commenced when the HCPD officer
issued the Criminal Citation to Bikle. Bikle was orally charged
on January 4, 2018. The district court did not deprive Bikle of
his right to due process.




                                    6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          2.   "[The district court] erred by ordering
               [Bikle] to a bench trial without conducting a
               probable cause hearing to determine if the
               warrantless seizure of [Bikle] by [HCPD]
               Officer Clarence Davies was lawful and also
               without conducting an arraignment hearing, or
               obtaining the knowing waiver of said hearing
               by [Bikle]."

          Bikle argues, for the first time on appeal, that the
district court erred by failing to hold a probable cause hearing
to determine the validity of his warrantless seizure. "As a
general rule, if a party does not raise an argument at trial,
that argument will be deemed to have been waived on appeal; this
rule applies in both criminal and civil cases." State v. Moses,
102 Hawai#i 449, 456, 77 P.3d 940, 947 (2003) (citations
omitted). Bikle's opening brief does not identify when or how
this issue was raised to the district court. We decline to
address this point of error.

          3.   "[The district court] erred by failing to
               acknowledge that only a licensed prosecutor
               may initiate prosecution for a criminal case
               and a police officer is not a prosecuting
               officer. This is a due process violation."

          As explained above, the Traffic Crime Case was properly
commenced when the HCPD officer issued the Criminal Citation to
Bikle. The district court did not deprive Bikle of his right to
due process.

          4.   "The totality of the actions by Judge Harry
               Freitas present clear bias and prejudice that
               prevented [Bikle] from having fair
               proceedings and a fair trial."

          Judge Freitas presided over the initially set
December 15, 2016 arraignment and plea hearing, and continued the
hearing to January 4, 2018. Bikle contends: "Judge Freitas
ignored me when I entered multiple objections to being charged
after the statute of limitations and he entered a plea for me."

                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The January 4, 2018 transcript of proceedings shows
that after Bikle was arraigned by the deputy prosecuting attorney
in the Traffic Crime Case he refused to enter a plea, stating:
"You've already past the statute of limitations for when he's
allowed to arraign me." He also stated: "I would . . . like to
leave here today with a dismissal because, uh, prosecution failed
to initiate any charges. They're the only ones authorized in the
State of Hawaii to bring charges. . . . You guys –- you guys past
[sic] the statute of limitations." Judge Freitas responded:

          Okay. Then at this time what I'll do is I'll note your
          representation and the fact that you don't wanna enter a
          plea as to the arraignment, so at this time the Court's
          gonna enter your not guilty pleas as to the arraignment
          . . . of the charges.
                . . . .

                I'm gonna set it for a trial, you can file whatever
          you want, and then we'll just go from there.

The record does not support Bikle's argument that Judge Freitas
was biased or prejudiced. Bikle's point of error lacks merit.

          5.    "The totality of the actions by Judge Michael
                Udovic present clear bias and prejudice that
                prevented Defendant-Appellant from having
                fair proceedings."

          Judge Udovic presided over the March 30, 2017
evidentiary hearing on Bikle's motion to suppress evidence.
Bikle contends:

          [O]n March 2 [sic], 2017 [Judge Udovic] scheduled a trial
          date even though . . . there were no written charges filed
          and the Official Transcript for the arraignment day of
          December 15, 2016 shows [the deputy prosecuting attorney]
          failed to enter any oral charges. Judge Michael Udovic also
          required Defendant-Appellant to file a motion to suppress
          before any charges were ever filed. This is irregular
          process and a complete violation of due process rights.

          During the hearing on March 30, 2017, Judge Udovic
denied Bikle's motion to suppress. Bikle stated an intention to
take an interlocutory appeal. Judge Udovic then set a status


                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


conference regarding the filing of an interlocutory appeal for
June 1, 2017. The record does not support Bikle's argument that
Judge Udovic was biased or prejudiced. Bikle's point of error
lacks merit.
          For the foregoing reasons, the "Judgment After Trial De
Novo & Notice of Entry of Judgment" entered on April 12, 2019, in
the Traffic Infraction Case; and the "Judgment and Notice of
Entry of Judgment" entered on April 12, 2019, in the Traffic
Crime Case, are affirmed.
          DATED: Honolulu, Hawai#i, June 3, 2022.

On the briefs:
                                      /s/ Lisa M. Ginoza
Philip Bikle,                         Chief Judge
Self-represented
Defendant-Appellant.                  /s/ Keith K. Hiraoka
                                      Associate Judge
Leneigha S. Downs,
Deputy Prosecuting Attorney,          /s/ Clyde J. Wadsworth
County of Hawai#i,                    Associate Judge
for Plaintiff-Appellee.




                                  9